DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. US 11345276 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘276 show each and every limitation of the pending claims.
17/645103
US 11345276 B2
18
1
19
16
20
1



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paterno [US 7952489 B1] in view of Salcedas et al [US 5652565 A]
As for claim 1, Paterno discloses a device for use with a vehicle (see Abstract), the device comprising: 
a cabinet (100) defining at least a portion of an interior region of the cabinet (Figure 12); 
a display screen (160) coupled to a portion of the cabinet, at least one side of the display screen positioned to face outwardly away from the interior region, the at least one side of the display screen having indicia that is visible from a location remote the cabinet, the indicia providing a visual indication of an operation status of the vehicle (Figures 4 and 16 and column 5, lines 9-24); 
a light source, coupled to the cabinet and positioned adjacent to the display screen, the light source configured to selectively illuminate at least a portion of the indicia (Figure 3, lines 8-14); 
a controller electrically coupled to the light source (column 3, lines 15-30); and 
a trigger assembly (remote control device) communicatively coupled to the controller (column 3, lines 30-40), the controller configured to initiate operation of the light source in response to receipt of a communication from the trigger assembly, the communication indicative of a status of the vehicle (column 3, line 30 – column 4, line 20).
Paterno does not explicitly disclose that the light source is separate from the indicia.  In an analogous art, Salcedas discloses that it was known in the art for a vehicle sign to have a display screen with indicia; the display having a light source being separate from indicia included on the display (column 2, lines 8-37 and 48-65 and column 3, lines 30-65).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Paterno to include desirable components for conveying a message to onlookers.  Whether the light source is separate from the indicia is viewed as a matter of engineering preference that would be left to the artisan.  The skilled artisan would have good reason to pursue the known options for providing a visual indication via a display screen having indicia, that were within his/her technical grasps at the time of filing the instant application.
Claim 2 is interpreted and rejected using the same reasoning as claim 1 above.
As for claim 3, Paterno discloses that the trigger assembly includes an input device that is positioned generally remotely from the cabinet, the input device being configured for selective activation by a driver of the vehicle (column 3, lines 20-30).  Salcedas discloses that the vehicle brakes act as a trigger assembly.
As for claim 4, the trigger assembly further includes a transmitter electrically coupled to the input device, the transmitted being configured to wirelessly transmit the communication to the controller (Paterno, column 2, lines 1-2 and column 5, lines 20-38)
Claim 5 is interpreted and rejected using the same reasoning as claim 4 above.
	As for claim 6, a pulsing strobe module, the pulsing strobe module configured to operate the light source with a strobe or pulsing light effect (Paterno, column 3, lines 11; While Paterno does not specifically disclose a strobe, the invention suggests various types of messages including static, scrolling, and or flashing.  These teachings suggest that known types of LED indications may be used along with the invention. Examiner takes official notice that strobe modules or pulsing modules were well known in the art at the time of filing the instant application.  As such, it would have been obvious to the skilled artisan to modify the invention of Paterno in view of Salcedas to include a known strobe or pulsing module for drawing attention to the indicia generated at the display device.  The skilled artisan would have good reason to pursue the known options for providing a visual indication to observers of a display device.
	As for claim 7, the claim is interpreted and rejected using the same reasoning as claim 1 above.  See Paterno column 5, lines 1-25.
	As for claims 8 and 9, the claims are interpreted and rejected using the same reasoning as claim 7 above.  Paterno discloses that various messages may be provided to indicate a vehicle’s intention.  The selection  or conveyance of a particular message is viewed as a matter of engineering preference that would be left to the artisan.
	As for claims 11 and 12, Paterno and Christie both disclose displays have translucent covers.  However, examiner takes official notice that the use of opaque or semi-transparent materials in vehicle lighting and/or displays was well known in the art at the time of filing the instant application.  As such, it would have been obvious to the skilled artisan to modify the invention of Paterno and Christie to include various types of materials known in the art for providing a desirable display assembly.  The selection of opaque or semi-translucent materials is viewed as a matter of engineering preference that would be left to the artisan.

Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paterno in view of Salcedas et al as applied to the claims above, and further in view of Clinker [US 4631516 A].
As for claim 10, neither Paterno nor Salcedas specifically discloses a timer being electrically coupled to the controller.  In an analogous art, Clinker discloses that it was known in the art to provide timer to a vehicle display device in order to cease operation of a light source upon expiration of a predetermined time period (column 4, lines 11-22).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Paterno in view of Salcedas to include a timer of Clinker in order to yield the predictable results of a system with improved power efficiency and a system that would also remove the burden of deactivating the display from the driver. The skilled artisan would have recognized that providing the timer would have allowed the display to operate only when necessary and not for prolonged times when the displayed message may not be applicable.
As for claim 13, Paterno discloses that the trigger assembly comprises one or more sensors, and an input controller, the one or more sensors configured to detect at least one of a movement and a position of at least one of the device and one or more components of the vehicle, the input controller configured to determine whether data provided by the one or more sensors satisfies a predetermined threshold for a first predetermined time period, and wherein the input controller is further configured to generate a first signal to facilitate operation of the light source upon determination by the input controller that the predetermined threshold has been satisfied for the first predetermined time period (column 5, lines 1-37).  Paterno does not specifically disclose the use of a timer.  Clinker discloses that it was known for a vehicle display device to use a timer (see claim 10 above). It would have been obvious to the skilled artisan to use a timer in the invention of Paterno in view of Salcedas and Clinker in order to prevent false alarms and to ensure that the vehicle was operating in a specified state before displaying indicia.  For example, it would have been obvious to the skilled artisan not to display a “looking for parking” or “unloading” message each time that a vehicle slowed down or came to a stop.  Further, it would have been obvious to the skilled artisan to use the timer to extinguish a message when it was no longer necessary.
As for claim 14, the claim is interpreted and rejected using the same reasoning as claim 13 above.  The skilled artisan would have recognized that a second signal would have been generated to cease operation of the light source when a predetermined threshold is no longer satisfied.  This limitation reads on typical operation of a brake light, once the user removes pressure from the brake pedal/switch, the condition is no longer met and the light is extinguished.  See also, claims 10 and 13 above.
As for claim 15, the claim is interpreted and rejected using the same reasoning as claims 10, 13, and 14 above. It would have been obvious to the skilled artisan to modify the invention of Paterno in view of Salcedas to include a timer of Clinker in order to yield the predictable results of a system with improved power efficiency and a system that would also remove the burden of deactivating the display from the driver. The skilled artisan would have recognized that providing the timer would have allowed the display to operate only when necessary and not for prolonged times when the displayed message may not be applicable.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paterno in view of Salcedas in further view of Clinker as applied to the claims above, and further in view of Somuah [US 7378948 B2].
As for claim 16¸ neither Paterno, Salcedas, nor Clinker specifically discloses one or more sensors coupled to the cabinet.   In an analogous art, Somuah discloses the trigger assembly comprises one or more sensors, the one or more sensors configured to detect at least one of a movement and a position of at least one of the device and one or more components of the vehicle, the controller configured to determine whether data provided by the one or more sensors satisfies a predetermined threshold, and wherein the controller is further configured to generate a first signal to facilitate operation of the light source upon determination by the controller that the predetermined threshold has been satisfied (column 3, lines 31-43 and column 3, line 65 – column 4, line 5).  Having each of the references on hand, it would have been obvious to the skilled artisan to mount sensors for triggering the operation of the light source.  The placement of the sensors is viewed as a matter of engineering preference.  The skilled artisan would have recognized that the sensors should be calibrated to return desirable results from their mounting positions.  Mounting the sensors on the rear display cabinet of Paterno, Salcedas, Clinker, and Somuah would have provided the user with similar results as mounting the sensors on the bumper.
As for claim 17, the claim is interpreted and rejected using the same reasoning as claims 13 and 16 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art all show the state of the art at the time of filing the instant application.  Each of the references shows a display on a vehicle for signaling the status and/or intent of the vehicle and driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684


/Eric Blount/Primary Examiner, Art Unit 2684